Case 1:21-cv-06702-LAK Document 11-4 Filed 09/10/21 Page 1 of 2




          EXHIBIT D
           Case 1:21-cv-06702-LAK Document 11-4 Filed 09/10/21 Page 2 of 2


From:                   DOY Office
To:                     Sabina Mariella
Subject:                RE: Virginia Giuffre v. Prince Andrew, No. 21-cv-06702-LAK
Date:                   Thursday, August 12, 2021 2:51:06 PM



CAUTION: External email. Please do not respond to or click on links/attachments unless you recognize
the sender.




Dear Sir or Madam,

Thank you for emailing The Duke of York's office. This is an automatic acknowledgement to tell you
that we have received your email safely. Please do not reply to this email.

We try to reply to all genuine correspondence as quickly as possible. However, due to the volume of
enquires received on this publically available address it can take longer to reply than we would like.

If your enquiry is time sensitive, i.e. a media enquiry or an invitation to an event, please telephone
on +44 (0)20 7930 4832.

Yours Faithfully,

The Duke of York's Office


Royal Household Legal Disclaimer - This email (including any attachments) is intended solely for the use of the individual to whom it
is addressed. It may contain confidential and/or privileged information. If you are not the intended recipient, you must not use, disclose,
disseminate, distribute, copy, print, or rely on the contents of this email or attachments. If you have received this email in error, please
notify the sender, and delete the email and all attachments immediately.

The Royal Household cannot accept liability for statements made which are clearly the sender's own and not made on behalf of The
Royal Household. Replies to this email address may be subject to interception or monitoring for operational reasons or for lawful
business purposes. The Royal Household Privacy Notice is available on the Royal Family website and on The Prince of Wales website. The
Royal Collection Trust Privacy Notice is available on the Royal Collection Trust website.
